Citation Nr: 0107786	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-00 587	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The appellant has verified service from April 1945 until 
March 1946.  He had Recognized Guerilla Service from April 1, 
1945 to September 18, 1945, and then had Regular Philippine 
Service from September 19, 1945, until March 19, 1946.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a July 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied a claim 
of entitlement to non-service-connected disability pension.


FINDING OF FACT

The appellant had Recognized Guerilla Service from April 1, 
1945 to September 18, 1945, and then had Regular Philippine 
Service from September 19, 1945, until March 19, 1946.


CONCLUSION OF LAW

The appellant's service, consisting of service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, does not constitute 
active military service for purposes of VA disability pension 
benefits.  38 U.S.C.A. §§ 107, 1502, 1521 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.1, 3.3, 3.8, 3.9 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board concludes that although this 
claim was decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), a remand to the RO for additional 
action is not warranted as VA has already met its obligations 
to the appellant under that statute.  A review of the 
evidence shows that all relevant facts have been adequately 
developed by the RO; given the facts of this case, there is 
no reasonable possibility that any further assistance to the 
appellant would aid in substantiating his claim.  The Board 
further notes that by July 1999 letter and the November 1999 
Statement of the Case, the appellant was informed of the 
nature of the evidence which would substantiate his claim.  
In view of the foregoing, the Board finds that VA has fully 
satisfied its duty to the appellant under the VCAA.  As the 
RO fulfilled the duty to assist, and because the change in 
law has no material effect on adjudication of his claim, the 
Board finds that it can consider the merits of this appeal 
without prejudice to him.  Bernard v Brown, 4 Vet. App. 384 
(1993).

The appellant maintains that he is entitled to VA non-
service-connected disability pension benefits.  He has 
indicated that his eligibility is derived from his active 
military service with the United States Army from April 1945 
to March 1946.  The appellant seeks entitlement to non-
service-connected pension benefits on the basis that he had 
"active duty" during wartime, is now in his 70's, and is 
permanently and totally disabled not the result of his 
willful misconduct.

Pension is payable to a veteran of a period of war who meets 
certain service requirements and who is permanently and 
totally disabled from non-service-connected disability not 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1521(a).  A veteran meets the service requirements if he 
served in the active military, naval, or air service for 90 
days or more during a period of war; during a period of war 
and was discharged or released for a service-connected 
disability; for a period of 90 consecutive days or more and 
such period began or ended during a period of war; or for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521(j); see 38 C.F.R. § 3.3.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  

Benefits for Philippine and Insular forces are specifically 
delineated by Congress.  Under 38 C.F.R. § 3.8(a), service in 
the Philippine Scouts (except that described in paragraph (b) 
of this section) is included for pension, compensation, 
dependency and indemnity compensation, and burial allowance.  
Under 38 C.F.R. § 3.8(b), service of persons enlisted under 
section 14, Pub. L. 190, 79th Congress (Act of October 6, 
1945) is included for compensation and dependency and 
indemnity compensation.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  38 
U.S.C.A. § 107(b); 38 C.F.R. § 3.8(b).  Active service will 
be the period certified by the service department.  38 C.F.R. 
§ 3.9 (a).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

Pertinent evidence of record includes USARCEN Form 632, with 
verification of the appellant's service, showing that he had 
Recognized Guerrilla Service from April 1, 1945 to September 
18, 1945, and Regular Philippine Service from September 19, 
1945, to March 19, 1946.

The appellant submitted several statements.  In a letter 
dated in April 1999, he contends that he served on active 
duty during wartime and met the service requirements under 
38 C.F.R. § 3.203(a).  Accordingly, he argues that he is 
entitled to "permanent and total disability" pension 
benefits.  In another letter dated in September 1999, the 
appellant notes that he served on active duty from April 1, 
1945, until March 19, 1946, with the United States Army as 
defined under 38 C.F.R. § 3.1(a).  Accordingly, he argues 
that he had qualifying active military service to qualify for 
"old age" pension benefits.

The evidence indicates that the appellant had full-time duty 
in the United States Armed Forces from April 1945 until March 
1946.  However, the type of service during that period, 
Recognized Guerilla Service and then Regular Philippine 
Service, does not constitute the requisite "active duty" 
for purposes of establishing entitlement to non-service-
connected disability pension.  As noted above, the law 
provides that service with the Philippine Commonwealth Army, 
United States Armed Forces of the Far East, including the 
recognized guerrillas, or service with the new Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to non-service-connected disability pension.  38 
U.S.C.A. § 107(b); 38 C.F.R. § 3.8.

The Service Department has certified that the appellant had 
Recognized Guerilla Service from April to September 1945, and 
then had Regular Philippine Service from September 1945 until 
March 1946.  The law, as noted above, specifically provides 
that pension is not payable based on this type of service.  

The Board notes that it has no authority to alter the legal 
criteria governing basic eligibility for pension benefits.  
According to these criteria, there is no basis in law on 
which to grant the benefit sought in this appeal.  As the 
disposition of this claim is based on the law and not the 
facts of the case, the claim must be denied on lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for non-service-connected pension benefits is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

